Van Brunt, P. J.
This action was brought by the plaintiff to recover damages an alleged breach of a covenant upon the part of the defendants to repair the pier which the defendants had leased to plaintiff, and to reform *322the lease by striking out the stipulation which seemed tc prevent the plaintiff from raising the question of its breach. The action has been heretofore tried, and judgment entered denying plaintiff’s prayer to reform the lease, but awarding damages for the defendants’ breach of the covenant to repair. Upon appeal to the general term, the general term reversed that part of the judgment awarding damages, and ordered a new trial. 13 N. Y. Supp. 779. The same issues were retried, and the court below held that the additional evidence offered supplied the deficiency which the general term had declared to be fatal to the first judgment, and judgment was again awarded to the plaintiff for the full amount of their claim. It appeared that the plaintiff was a lessee of a pier of the defendants under a written lease running from May 1, 1882, to 1887. This lease contained a covenant upon the part of the city as follows: “And the parties of the first part promise and agree that they will, prior to the commencement of the aforesaid term of years, or as soon after such commencement as shall be found practicable, make such repairs to the above-described wharf property as the said board of commissioners may consider necessary to put such wharf property in a suitable condition for service during the aforesaid term. And the parties hereto promise, agree, and understand that no claim that the said wharf property is not, or was not, at the time of the commencement of said term, in a suitable condition for the uses and purposes hereinabove mentioned, shall or will, at any time, be made or allowed.” And a covenant upon the part of the plaintiff as follows: “And the said party of the second part does further covenant, promise, and agree that he will at all times during said term, except as hereinbefore agreed, put, keep, and maintain all the said wharf property, and every part thereof, and the structures thereon, in good and sufficient repair and condition, and will well and sufficiently dredge, and keep dredged, the slip or slips adjacent thereto; and that all such repairs, rebuilding, and dredging during said term shall be made and done at the sole cost, charge, and expense of the said party of the second part; and in ease the said party of the second part shall make default herein, and shall neglect or refuse to make such repairs, or do such dredging, for the space of 10 days after notice so to do shall have been given by the said department of docks, or any proper officer, agent, or employe thereof, or of said parties of the first part, then this grant, and everything herein contained, shall be forfeited, and the party of the second part will pay to the parties of the first part such damages as they may have sustained; or, at their or its option, the said parties of the first part, or the said department, may make such repairs, or do such dredging, and the full cost and expense thereof shall and will be paid, on demand by the said party of the second part, to the said parties of the first part.” And the covenant for renewal as follows: “It is further understood and agreed that if at any time, not less than ninety days before the expiration of the above-mentioned term of five years, the party of the second pare shall give the parties of the first part, their proper department or officer, notice in writing of his desire to have the present grant renewed, then, and in that case, the said parties of the first part will again grant unto the said party of the second part, for a further term of five years, commencing at the expiration óf the present term, all wharfage which may become due for the use and occupation of said pier, such renewed grant to contain like covenants as this present one, except the covenant of renewal, and except that the rent or compensation shall be eleven thousand dollars per annum, and the said wharf property is to be used and occupied during said term only for the purposes of mooring thereto vessels engaged in commerce, and loading and discharging the same.” Prior to the expiration of the term contained in this lease, in pursuance of the covenant for renewal, the plaintiff gave the notice entitling him thereto, and subsequently a renewal lease was executed and delivered containing.the same covenants in respect to repairs which were contained in the original lease.
*323It was admitted upon the trial that during the first term the plaintiff put, kept, and maintained the premises, and every part thereof, in good and sufficient repair and condition, but that, notwithstanding such repairs, the pier and bulk-head, being old, were not on the 1st of May, 1887, in suitable condition for service for the second term; and that such a claim was made by the plaintiff at the time of the execution of the renewal lease, and has ever since been made. It was further admitted that the plaintiff had expended the amount recovered for repairs in and by which said wharf was placed in a suitable condition for service during the second term, and that said sum was a fair and reasonable amount to be so expended. Upon the hearing before the general term upon the previous appeal, it was held that the defendants could not be made liable for the amount thus expended, because it did not appear what the board of dock commissioners considered necessary repairs to put such wharf property in suitable condition for service during the term; and the question presented upon this appeal is whether upon the new trial this objection was obviated. Various other points are raised which it is necessary only briefly to consider, and they are as follows: That, because only monetary damages were given, the court should have dismissed the complaint, the action having been brought in equity for a reformation of the lease and for damages. This point is clearly not well taken. The plaintiff haying shown himself entitled to common-law relief, the court sent him to the circuit to have such right tried before a jury; and, a jury trial being waived, the issues were tried before the court without a jury, and the defendant, therefore, sustained no injury thereby.
The next claim presented is that there was but one lease, and that the first lease and the option, read together, constituted the whole agreement, and that the covenant in regard to repairs by the defendant related only to the commencement of the original lease. We think there is clear error in this proposition. It certainly was not so considered by the parties, because a renewal lease was executed, and the option to be exercised in pursuance of the covenant contained in the original lease was an option to demand a new grant, commencing at the expiration of the term of the first lease, and the provision for renewal contained a statement in detail as to what covenants the renewal lease should contain. It was clearly a new grant, and all the covenants are to be read as though it was the first inception of the relation between the parties. The only question, therefore, remaining to be considered is whether the evidence showed that the dock commissioners determined that certain repairs were necessary to put the wharf property in suitable condition for service at the commencement of the term. It appears from the stipulation entered into between the parties that on the 1st of May, 1887, said pier and bulk-head were not in a suitable condition for service for the second five years, notwithstanding the repairs put upon them by the plaintiff because of their old and infirm condition. It further appears from the evidence that a controversy sprang up prior to the 1st May, 1887, the time of the commencement of the new lease between the dock commissioners and the plaintiff, as to who should make the repairs necessary to put the wharf property in suitable condition for use,—the dock commissioners claiming that such liability rested upon the plaintiff, and the plaintiff claiming that it rested upon the dock department,—and in this correspondence the dock department expressly stated these repairs to be necessary, and as recommended by the engineer in chief of their department. These facts, taken in connection with the stipulation that these repairs were necessary to put the wharf in a suitable condition for service, would seem to show that the dock commissioners determined that these repairs were necessary, and supplied the omission which existed in the case when it was before the general term on the previous occasion. We are therefore of opinion that the judgment should be affirmed, with costs.